Citation Nr: 1206078	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin RO in November 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the November 2011 Board hearing, the Veteran and his representative indicated that his hearing loss has become worse since the April 2008 VA examination.  See Hearing Transcript p. 3-4.  Specifically, the Veteran noted that he underwent a recent VA audiological evaluation and he was fitted for different hearing aids.  The Veteran submitted additional VA treatment records in September 2011, which show that the puretone thresholds in the Veteran's bilateral ears have become worse compared to the results in the VA examination conducted in April 2008.  See May 2011VA audiological treatment record.  Unfortunately, the Board cannot use the results of this audiological evaluation as the examiner did not use the Maryland CNC controlled speech discrimination test, which is required in evaluating the Veteran's hearing loss under VA regulations.  See 38 C.F.R. § 4.85(a).  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Board concludes that the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an audiologist to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased rating for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


